Citation Nr: 0504451	
Decision Date: 02/17/05    Archive Date: 02/24/05	

DOCKET NO.  03-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
bilateral eye injury. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to an evaluation in excess of 70 percent for 
an anxiety disorder. 

4.  Entitlement to an evaluation in excess of 60 percent for 
chronic lumbosacral strain with degenerative disc disease. 

5.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a shell fragment wound in the area of Muscle 
Group XVII with right ilium fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1941 to 
December 1946.  He served in combat operations in the 
European Theater during World War II, and was awarded the 
Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  It should be noted that, during the pendency of 
this appeal, the RO granted the veteran an increased 
evaluation for his low back disability from 40 to 60 percent, 
effective from the date of claim in March 1999.  
Additionally, the veteran has been in receipt of a total 
rating based upon individual unemployability, effective from 
February 1990.  All issues save one are ready for appellate 
review.  The claim of service connection for the residuals of 
a bilateral eye injury must be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Bilateral hearing loss was not demonstrated at any time 
during or for many years after service separation, and 
present bilateral hearing loss has been medically related to 
be primarily caused by presbycusis (aging) and not to any 
incident, injury or disease of active service.  

3.  The veteran's anxiety disorder results in occupational 
and social impairment with deficiencies in most areas 
including judgment, thinking and mood, but does not result in 
gross impairment in thought processes or communication, or 
persistent delusions or hallucinations, or grossly 
inappropriate behavior, or persistent danger in hurting self 
or others, or disorientation to time or place.  

4.  The veteran's low back disorder is manifested by 
extensive degenerative arthritis of the lumbar spine and with 
narrowed but not herniated lumbar disc disease with 
significant loss of range of motion, but does not result in 
any form of ankylosis (complete bony fixation), either 
favorable or unfavorable.  

5.  Present residuals of the veteran's shell fragment wound 
in the area of the right hip, resulting from a penetrating 
but not through-and-through shell fragment, is classified as 
a moderate injury, but the fractured ilium is healed without 
identifiable residual, and there is no muscle loss or 
impairment of Muscle Group XVII; a 6- by 3-centimeter 
entrance scar is well healed and nontender.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 
1154, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).  

2.  The criteria for an evaluation in excess of 70 percent 
for an anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic 
Code 9400 (2004).

3.  The criteria for an evaluation in excess of 60 percent 
for chronic lumbosacral strain with degenerative disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Codes 5295-5293 (2002), Diagnostic 
Codes 5237-5243 (2004).  

4.  The criteria for an evaluation in excess of 20 percent 
for a shell fragment wound of Muscle Group XVII with right 
ilium fracture have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic 
Code 5317, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining such evidence.  

Review of the claims folder reveals that claims for increased 
evaluations were initiated prior to the adoption of VCAA.  
However, the veteran was provided VCAA notice in March 2001 
which preceded the issuance of any adverse rating decisions.  
This notification informed the veteran of the evidence 
necessary to substantiate his claims, and offered to assist 
the veteran in collecting any evidence he might reasonably 
identify.  The veteran was requested to submit any evidence 
he might have in his possession in support of any pending 
claim.  The rating action notifications, and statements of 
the case issued in January 2003, February 2003, and May 2003 
notified the veteran of the laws and regulations applicable 
to his pending claims, both with respect to service 
connection and for increased ratings, and informed the 
veteran of the regulatory implementation of VCAA.  

All known available records of the veteran's treatment with 
VA have been collected for review.  The veteran was provided 
multiple VA examinations which are adequate for rating 
purposes.  With respect to the veteran's claim for service 
connection for hearing loss, the veteran was provided a VA 
audiometric examination which included a request for an 
opinion consistent with 38 U.S.C.A. § 5103A(d)(2).  The 
veteran does not argue nor does the evidence on file indicate 
that there remains any additional evidence which is 
uncollected for review.

The Board finds that there is no reasonable likelihood that 
any additional evidence is available for review.  The veteran 
has been informed of the evidence which he must present and 
what evidence VA would collect on his behalf, and VA's duties 
to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection-Bilateral Hearing Loss

Law and Regulation:  Service connection may be established 
for disabilities resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be warranted for certain specified 
diseases, such as organic diseases of the nervous system, 
which are shown to have become manifest to a degree of 
10 percent or more within one year after service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only when the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity maybe legitimately questioned.  When chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

For VA compensation purposes, impaired hearing will be 
considered to be a disability subject to service connection 
when the auditory thresholds in any of the frequencies 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of these relevant frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the 
enemy during active military service during a period of war, 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred or 
aggravated in combat service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  38 U.S.C.A. § 1154(b).

Analysis:  The service medical records do not show any 
complaint, finding, or diagnosis of hearing loss at any time 
during service.  The physical examination for separation from 
service conducted in October 1946 noted that the veteran's 
hearing was normal for each ear.  

The veteran did not file a claim of service connection for 
hearing loss for many decades after he was separated from 
service.  As early as September 1999, the veteran is shown to 
have had sufficient hearing loss at the relevant frequencies 
to meet the threshold provided for VA disability purposes at 
38 C.F.R. § 3.385.  

Subsequent to receipt of his claim for service connection for 
bilateral hearing loss, the RO referred the veteran for a VA 
audiometric examination, with a request for a clinical 
opinion.  A December 2002 VA audiometric examination again 
showed that the veteran met the VA threshold criteria for 
hearing loss disability of each ear at 38 C.F.R. § 3.385.  
Speech recognition scores were 96 percent for the right ear 
and 100 percent for the left ear.  The VA audiologist noted 
that the 82-year-old veteran had an unremarkable otologic 
examination.  There was a bilateral high frequency 
sensorineural hearing loss but no "acoustic notch" was 
noted.  Upon review of the veteran's claims folder the 
audiologist noted that the veteran's hearing was clinically 
identified as normal at the time he was separated from 
service.  Upon review of the claims folder and review of the 
most recent audiometric examination results, the VA 
audiologist concluded the veteran's presently reflected 
auditory thresholds for the relevant frequencies of speech 
"would appear quite compatible with his current age."  It 
appeared most likely that the veteran's current hearing loss 
had occurred "subsequent to separation from service and is 
primarily secondary to presbycusis."  Presbycusis is hearing 
loss associated with advancing age.  

The only competent clinical evidence on file is against the 
veteran's claim for service connection for bilateral hearing 
loss.  The veteran is not shown to have sustained any 
identifiable hearing loss at any time during or for decades 
after active military service.  The veteran's remote onset of 
hearing loss is found to be most likely related to his 
advancing age and not to incidents of military service.  The 
Board is mindful of and has considered the provisions of 
38 U.S.C.A. § 1154(b) and has considered the possibility that 
the veteran's bilateral hearing loss shown at present might 
reasonably be related to his participation in combat with the 
enemy during wartime service.  There is, however, no 
reasonable doubt presented by the facts in this case.  The 
veteran's remote onset of bilateral hearing loss is in no way 
related to incidents of service but has instead been clearly 
related to the veteran's advancing age.  

Increased Rating-Anxiety Disorder

Law and Regulation:  The Schedule for Rating Disabilities 
(Schedule) is used for evaluating the degree of disability in 
claims for disability compensation.  The provisions of the 
Schedule represent the average impairment in earning capacity 
resulting from those disabilities, as far as can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Diagnoses of mental disorders must conform to the American 
Psychiatric Association's, Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (DSM-IV).  38 C.F.R. 
§ 4.125(a).  The DSM-IV, incorporated by reference into the 
rating Schedule for evaluating mental disorders, includes a 
global assessment of functioning (GAF) scale which exists as 
a hypothetical continuum of mental health-illness.  GAF 
scores vary from zero to 100 and generally provide a 
descriptive degree of symptomatology varying from essentially 
normal to serious degrees of impairment based upon the 
assigned score.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 3.126(a).  The 
Schedule for rating mental disorders is set forth at 
38 C.F.R. § 4.130.

The general rating formula for evaluating the veteran's 
anxiety disorder provides a 100 percent evaluation when that 
disorder results in total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  A 
70 percent evaluation is warranted for social and 
occupational impairment with deficiencies in most areas due 
to such symptoms as suicidal ideation, obsessional rituals 
with interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9400.  

Analysis:  Historically, the veteran has been in receipt of a 
70 percent schedular evaluation for his service-connected 
anxiety disorder, effective from the date service connection 
was initially granted in February 1990.

The clinical evidence on file during the pendency of this 
appeal from 1999 forward includes VA examinations and 
consultations and VA outpatient treatment records.  At no 
time during the pendency of this appeal has the veteran been 
hospitalized for psychiatric disability, and the veteran is 
not shown to seek or require routine and ongoing outpatient 
mental health care as a result of his service-connected 
anxiety.  

In November 2000, the veteran was provided a VA psychiatric 
examination.  He reported no hospitalizations for his nerves.  
He was on no psychotropic medication.  He lived in a nursing 
home residence which had varying levels of care and he 
indicated that the facility supplied him his meals.  He 
reported sleeping with no complaint and said he was not 
having nightmares.  He denied flashbacks.  When asked how he 
handled stress, he became a little confused.  He said that he 
was not depressed, did not cry, and had no thoughts of 
suicide.  The veteran did provide a fair amount of 
stereotyped speaking and seemed to get into a pattern about 
something and frequently went back to what it was like during 
past periods of his life.  He did complain of some headaches.  
The veteran had appeared for this examination by taking a 
bus.  He was noted to be quite well dressed and was pleasant 
and cooperative, but was not always goal oriented.  He could 
organize his speech and express himself, but at other times 
he would get off into stereotype discussions of things often 
in a different direction.  His affect was rather blunted, but 
mood was relatively normal.  The doctor reported that he did 
not see psychosis but there was a fair amount of organicity 
which seemed to come and go with him.  His insight was 
slight.  His present impairment was dementia, chronic.  The 
veteran's anxiety and other symptoms "seemed to have taken a 
lesser role with his present dementia."  The GAF score was 
45.  No diagnosis was provided.  

In April 2001, the veteran was provided a psychiatric 
consultation.  He was well dressed and groomed but there was 
lip smacking, eye blinking, forehead raising, tongue 
protrusions, shoulder raising and repetitive rhythmic finger 
movements.  The veteran did not speak in full sentences but 
instead in short phrases.  Speech was very ritualistic.  The 
veteran was alert and oriented to time and person.  Intellect 
appeared to be average or above average.  The veteran denied 
hallucinations but had some paranoid and grandiose delusions.  
There was no suicidal or homicidal ideation.  Judgment was 
intact and the veteran could make daily decisions to include 
keeping appointments, and to comply with medicines and 
physicians' advice.  The Axis I diagnosis was paranoid 
schizophrenia, rule out cognitive decline.  The GAF score was 
40.  

In August 2002, the veteran was provided a VA psychiatric 
examination.  The physician noted that the veteran's 
predominating current diagnosis was schizophrenia or 
schizoaffective psychosis.  He had not been hospitalized in 
the last 10 years.  He did not regularly see mental health 
care providers but did routinely report for VA treatment of 
other physical disabilities.  He reported that his sleep was 
not too good and that he took a couple of naps during the 
day.  He did not indicate a problem handling stress, but said 
he got depressed.  The veteran was casual and neat in his 
dress.  He was cooperative and goal-oriented, and oriented to 
time, place and person.  He was able to organize his thoughts 
and express himself and spoke softly.  He occasionally 
wandered off the subject, but not too often.  His affect was 
blunted, mood was depressed, and the physician indicated he 
did not see any evidence of psychosis, of hearing voices, or 
of having hallucinations.  There was some organicity, but not 
as bad as the physician would have expected.  Memory was a 
little better than expected.  The impression was psychosis, 
schizophrenia, schizo-affected, dementia, mild.  The GAF 
score was 45.

A preponderance of the evidence on file is against an 
evaluation in excess of 70 percent for the veteran's service-
connected anxiety disorder.  It is certainly noteworthy that 
the predominant diagnosis now recognized upon psychiatric 
examination is schizophrenia or schizoaffective disorder 
rather than the service-connected general anxiety disorder.  
Nonetheless, his GAF scores during the pendency of this 
appeal have been 40 to 45 which the DSM-IV characterizes as 
falling between serious symptoms and some impairment in 
reality testing or communication.  This is consistent with no 
higher than the presently assigned 70 percent evaluation.  
The veteran meets certain of the criteria for the presently 
assigned 70 percent evaluation in that he has deficiencies in 
most areas with symptoms including obsessional rituals, 
intermittently illogical, obscure irrelevant speech, and 
difficulty in adapting to stressful circumstances.  He is 
not, however, shown to meet certain listed criteria for the 
currently assigned 70 percent evaluation including suicidal 
ideation, near-continuous panic or depression, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene.

No clinical evidence on file during the pendency of this 
appeal shows that the veteran meets or nearly approximates 
the criteria for a 100 percent evaluation including gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, and 
disorientation to time or place or memory loss for names of 
close relatives or own name.  

Increased Rating-Low Back Disorder

Law and Regulation:  In addition to the laws and regulations 
provided regarding an increased evaluation above, the 
following regulations are also applicable for the veteran's 
claim for an increased evaluation for low back disability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of a system, 
to perform the normal working movements of the body with 
normal exertion, strength, speed, coordination and endurance.  
Examinations must adequately show anatomical damage and 
functional loss with respect to these elements.  Functional 
loss may be due to absence of part or all of the necessary 
bones, joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or maybe due to pain supported by adequate 
pathology.  38 C.F.R. § 4.40.

Regarding the joints, the factors of disability reside in 
reduction of their normal excursions of movement in different 
planes.  Inquiry will be directed to consideration of more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are related considerations.  For 
the purpose of rating disability from arthritis, the 
lumbosacral articulation in both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

During the pendency of this appeal, the criteria for 
evaluating disabilities of the lumbosacral spine and of 
intervertebral disc syndrome were amended.  Prior to 
September 2002, intervertebral disc syndrome (disc disease) 
provided a maximum evaluation of 60 percent for symptoms 
which were pronounced and persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  Prior to September 2003, the Schedule provided 
for a maximum evaluation of 40 percent for lumbosacral strain 
which was severe with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

In September 2002, Diagnostic Code 5293 was revised to 
evaluate intervertebral disc syndrome either on the total 
duration of incapacitating episodes over the previous 
12 months, or by combining under § 4.25 separate evaluations 
of its orthopedic and neurological manifestations, whichever 
method resulted in a higher evaluation.  An incapacitating 
episode was defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  This diagnostic 
code provided for a maximum schedular evaluation of 
60 percent with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Id.  

In September 2003, the regulations for rating disabilities of 
the spine were revised with reclassification of the 
diagnostic codes including 5237 (lumbosacral or cervical 
strain), 5242 (degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  The September 2003 
regulation amendments provided a general rating formula for 
diseases and injuries of the spine (for Diagnostic Codes 5235 
to 5243), unless 5243 is evaluated under the formula for 
rating intervertebral disc syndrome based upon incapacitating 
episodes with or without such symptoms as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

The general rating formula for diseases and injuries of the 
spine provides a 40 percent evaluation if forward flexion of 
the thoracic spine is limited to 30 degrees or less or if the 
thoracic and lumbar spine are entirely affected by favorable 
ankylosis.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracic and lumbar 
spine.  A 100 percent evaluation is warranted only with 
unfavorable ankylosis of the entire spine.  General Rating 
Formula for Diseases and Injuries of the Spine.  

Analysis:  The clinical evidence on file during the pendency 
of this appeal includes VA examinations and outpatient 
treatment records.  Although the veteran is seen on occasion 
for various checkups, he is not shown to receive routine 
treatment for his low back disability.  

VA orthopedic examination in September 2000 noted that the 
veteran's gait was not abnormal, but that he was hyperkinetic 
and moved around quite rapidly.  There was a kyphosis 
deformity which interfered with an erect posture, but there 
was not a list or scoliosis.  Pain in the lumbar region was 
caused when he stood on his toes or heels, and he could only 
squat part way down.  X-ray studies revealed degenerative 
arthritis with extensive osteophytes from L4 through S1, with 
a narrowed L4-S1 disc.  There were no compressions.  Range of 
motion included only 2 degrees of backward extension, 
30 degrees of forward bending, lateral rotation of 12 degrees 
right and 10 degrees left, and lateral flexion of 10 degrees 
right and 12 degrees left.  Lateroflexion and rotation both 
caused paraspinal muscle spasm.  Knee jerks were present and 
equal, right ankle jerk was absent, and left ankle jerk was 
present.  In the sitting position, straight leg raising on 
the right was limited to 30 degrees, and on the left to 
90 degrees.  The physician wrote that the veteran had high-
grade limitations of motion in all directions associated with 
high-grade muscle spasm.  There was also some radiculitis in 
the L4 or L5 assembly on the right only.  No muscle loss mass 
was seen and strength testing showed left greater than the 
right.  

VA orthopedic examination in August 2002 noted that the 
veteran walked with a normal gait but was slow.  The veteran 
could forward flex to 80 degrees, extend backward to 
20 degrees, had 20 degrees of left and right lateral 
rotation, and left and right lateral flexion were not 
reported.  Deep tendon reflexes in the knees and ankles were 
two plus.  There was negative straight leg raising signs.  
The X-rays from earlier examination were noted.  The 
impression was lumbosacral strain and extensive degenerative 
joint disease of the lumbar spine.

The Board would point out that at no time during the appeal, 
has the veteran been provided with the revised schedular 
criteria for evaluating disabilities of the spine which have 
been recited above.  In certain cases, this would require 
remand to the RO for corrective action and possibly 
additional VA examination.  In this case, however, 
considering that the issue on appeal is an evaluation in 
excess of 60 percent, the Board can find no prejudice to the 
veteran by this lack of notice of the schedular criteria 
changes.  

Prior to those changes, the maximum schedular evaluation 
under Diagnostic Code 5295 for lumbosacral strain was 
40 percent and under Diagnostic Code 5293 for intervertebral 
disc syndrome was 60 percent.  The only available evaluation 
in excess of 60 percent was if the veteran was shown under 
Diagnostic Code 5286 to have complete bony fixation 
(ankylosis) at an unfavorable angle with marked deformity or 
under Diagnostic Code 5285 if the veteran had the residuals 
of a fractured vertebra with cord involvement requiring him 
to be bedridden or requiring long leg braces, each of which 
would warrant a 100 percent evaluation.  At no time is the 
veteran shown to have complete bony ankylosis or fractured 
vertebra with cord involvement.  

Under the new schedule for evaluating the veteran's service-
connected low back disability, the highest schedular 
evaluation available for forward flexion of the thoracic and 
lumbar spine of 30 degrees or less, or favorable ankylosis of 
the entire thoracic and lumbar spine would only amount to a 
40 percent evaluation under the new general rating formula 
for diseases of the spine.  The only evaluation in excess of 
the presently assigned 60 percent evaluation under the 
general rating formula allows a 100 percent evaluation for 
unfavorable ankylosis of the entire spine, consistent with 
and identical to earlier rating criteria, and the veteran 
does not have ankylosis of the entire spine either favorable 
or unfavorable.  Furthermore, the highest schedular 
evaluation under the newly adopted formula for rating 
intervertebral disc syndrome provides a 60 percent evaluation 
if the veteran's low back disability is shown to result in 
incapacitating episodes with a total duration of at least six 
weeks during the past 12 months and the clinical evidence on 
file does not show that the veteran has had any 
incapacitating episodes at any time during the pendency of 
this appeal from 1999 forward, such episodes meaning required 
bed rest prescribed by a physician and treatment by a 
physician.  

The only other means for the veteran to obtain an evaluation 
in excess of 60 percent would be if there were sufficient 
associated objective neurologic abnormalities which were 
related to his service-connected low back disorder, 
principally associated with degenerative disc disease, 
including such things as bowel or bladder impairment, or 
neurological impairment of the lower extremities, and that 
each of these disabilities was provided separate compensable 
evaluations which might then combine to an evaluation in 
excess of 60 percent.  Although the veteran is shown to have 
some sciatic neurological symptoms, primarily to the right 
leg, there is an absence of evidence demonstrating that his 
low back disorder results in anywhere near a sufficient 
amount of neurological impairment to warrant such separate 
evaluations.  

A preponderance of the evidence on file is against an award 
in excess of the currently assigned 60 percent evaluation for 
the veteran's service-connected chronic lumbosacral strain 
with associated degenerative disc disease, at all times 
during the pendency of this appeal.  In short, the presently 
assigned 60 percent evaluation, in effect at all times during 
the pendency of this appeal, is simply the highest available 
schedular evaluation under either the old or the more 
recently adopted criteria for evaluating that disorder.  This 
was the maximum schedular evaluation available for 
degenerative disc disease under the superseded criteria and 
it is noteworthy that the veteran does not even meet the 
criteria for a 50 percent evaluation under the newer general 
rating formula because he is not shown to have unfavorable 
ankylosis of the entire thoracic and lumbar spine.  The 
presently assigned 60 percent evaluation fairly includes 
consideration of the veteran's significant degenerative 
arthritis with spurring of the lumbosacral spine and moderate 
radicular symptoms from moderate disc disease of the 
lumbosacral spine.  

Increased Rating -Shell Fragment Wound

Law and Regulation:  In addition to the general regulatory 
rules referable to claims for increased evaluations provided 
above, the following regulations are specifically applicable 
to the veteran's shell fragment wound.

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in five anatomical regions, 
including six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  38 C.F.R. § 4.55.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries, shall be classified as slight, moderate, moderately 
severe, or severe.  Slight disabilities of muscles involve a 
simple wound of muscle without debridement or infection.  
Moderate disability of muscles involves a through-and-through 
or deep penetrating wound of short track from a single bullet 
or small shell or shrapnel fragment without explosive effect 
of high velocity missile, residuals of debridement, or 
prolonged infection.  Moderately severe disability of muscles 
involves a through-and-through or deep penetrating wound by a 
small high velocity missile or a large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts and intramuscular scarring.  38 C.F.R. § 4.56(c)(d).  

Muscle Group XVII, including the pelvic girdle group, 
includes the gluteus maximus, gluteus medius and gluteus 
minimus involving extension of the hip, abduction of the 
thigh, and elevation of the opposite side of the pelvis.  A 
slight injury to this muscle group is noncompensable, a 
moderate injury warrants a 20 percent evaluation, and a 
moderately severe injury warrants a 40 percent evaluation.  
38 C.F.R. § 4.73, Diagnostic Code 5317.  

Scars, other than the head, face, or neck that are deep or 
cause limitation of motion which affect areas exceeding 
6 square inches warrant a 10 percent evaluation and which 
affect areas exceeding 12 square inches warrant a 20 percent 
evaluation.  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.18, Diagnostic Code 7801.

Scars other than the head, face or neck that are superficial 
and do not cause limitation of motion warrant a 10 percent 
evaluation only if they involve areas of 144 square inches or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

Superficial scars which are unstable, where for any reason, 
there is frequent loss of covering of the skin over the scar 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.

Scars which are superficial and painful on examination 
warrant a 10 percent evaluation.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

Other scars will be rated on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Analysis:  Historically, it is noted that the veteran has 
been in receipt of a 20 percent evaluation for a shell 
fragment wound involving Muscle Group XVII and a fractured 
right ilium since December 1946.  The claim for increase was 
received in 1999.  

The service medical records reveal that in January 1945, 
while in combat with the enemy as a tank destroyer commander 
in France, the veteran's tank struck a landmine which 
exploded, and he was blown out of the turret and struck by a 
shell fragment.  He was treated locally and then evacuated to 
England.  The shell fragment entered the right hip area and 
resulted in a compound comminuted fracture of the crest of 
the right ilium.  Foreign body shell fragments and small bone 
pieces were debrided and the wound was closed.  The veteran 
was treated for a lengthy period and when returned to duty 
was unable to perform at full function.  The post injury 
records, however, do not show that the veteran had serious 
complications or infections during his postoperative course.  

The VA records of the veteran's outpatient treatment during 
the pendency of this appeal show that he is seen routinely 
for various treatment and evaluation, but the veteran is not 
shown to seek or require routine treatment for the residuals 
of this shell fragment wound.

The veteran was provided a VA examination in November 2000.  
At this time, the examining physician immediately noted that 
although this wound has been administratively noted as having 
occurred in the right "inguinal" area, the actual site of 
the injury was over the right iliac crest, some 31/2 inches 
above the right greater trochanter and more or less in the 
midline of the torso.  Examination revealed that over the 
right iliac crest the veteran had a healed ragged scar which 
measured 5 by 4 by 3 centimeters.  There was no loss of 
muscle mass found to have resulted from this wound in either 
the buttock, the thigh, or any of the gluteal muscles.  X-ray 
studies of the pelvis were entirely normal.  Loss of lower 
extremity muscle strength in this examination was entirely 
related to the veteran's low back disorder, not the shell 
fragment wound.  The impression was that the veteran had a 
shrapnel fracture of the right iliac crest in 1944 with no 
significant problems now except a little pain in the area of 
the wound.  No muscle mass loss was identified. 

The veteran was again provided VA examination in August 2002.  
The veteran reported that following recovery he had continued 
pain in the right lateral abdominal area of the gunshot 
wound.  He took acetaminophen for this and had had no further 
surgery.  There was a 6- by 3-centimeter scar just below the 
anterior superior iliac spine which was nontender.  There 
were no hernias.  X-ray studies identified no abnormality of 
the iliac.  The impression was a wound to the right ilium and 
lower abdominal wall with chronic pain.  

A preponderance of the evidence on file is against an 
evaluation in excess of 20 percent for the veteran's 
service-connected shell fragment wound at Muscle Group XVII, 
with a fractured right ilium.  Initially, the Board must note 
that although this wound has on occasion been characterized 
as a bullet wound, it is in fact well documented that the 
veteran received a shrapnel or shell fragment wound which 
penetrated only to the area of the ilium which was severely 
fractured.  The wound was not through and through.  Although 
requiring a lengthy postoperative course of recovery, the 
clinical evidence on file does not show that the wound 
residuals have been significant.  In fact, VA examinations 
during the period of this appeal have clearly indicated that 
there is no muscle loss or intramuscular scarring either at 
Muscle Group XVII or other nearby muscle groups.  Although 
the fracture at the ilium at the time was compound and 
comminuted, damaged bone at the iliac crest was removed and 
the remaining ilium is without identifiable abnormality.  The 
only disability attributable to this wound during the 
pendency of this appeal has been some chronic pain in the 
area of the wound.  The entrance wound scar itself has been 
identified as nontender.

The type of wound identified in the service medical records 
has been fairly characterized as moderate in nature 
consistent with 38 C.F.R. § 4.56(d).  That is, a wound from a 
small shell or shrapnel fragment without explosive effect or 
a high velocity missile with residuals of debridement.  The 
evidence does not show that the iliac fracture itself has 
resulted in significant or even moderate residual disability 
and there is an essential absence of evidence of any muscle 
disability.  The evidence on file does not meet nor even 
closely approximate the criteria for the next higher 
40 percent evaluation for a moderately severe injury 
characterized as a through-and-through or deep-penetrating 
wound with debridement, prolonged infection, or sloughing of 
soft parts and intramuscular scarring.  None of the objective 
methods of identifying a moderately severe muscle injury are 
shown in the competent clinical evidence on file.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an evaluation in excess of 70 percent for 
generalized anxiety disorder is denied.

Entitlement to an evaluation in excess of 60 percent for 
chronic lumbosacral strain with degenerative disc disease is 
denied.

Entitlement to an evaluation in excess of 20 percent for a 
shell fragment wound at Muscle Group XVII with a fractured 
right ilium is denied.  


REMAND

The veteran also claims entitlement to service connection for 
the residuals of a blast injury to both eyes during service.  
This claim apparently arises from the blast injury 
surrounding the veteran's service-connected shell fragment 
wound during combat service in World War II.  Accordingly, 
38 U.S.C.A. § 1154(b), applicable to combat injuries, is for 
application.  A review of the service medical records, 
however, including somewhat detailed records of the veteran's 
treatment for his shell fragment wound, fails to include any 
mention of any associated injury to the veteran's eyes either 
by burns or trauma.  Nonetheless, the RO specifically 
referred this issue to a VA physician for the conduct of an 
eye examination with a specific request for opinion in 
accordance with VCAA at 38 U.S.C.A. § 5103A(d)(2).  

In November 2000, the veteran was provided a VA examination 
of his eyes.  Under history, it was noted that the 80-year-
old veteran had a reported history of a blast injury to both 
eyes during combat service.  He also had a history of 
blepharitis and chronic symptoms of headache, dizziness, and 
blurred vision.  Under diagnosis, the physician noted a 
history of a blast injury to both eyes, "no sequellae 
found."  Also diagnosed was blepharitis and mild cataracts 
of both eyes.  The RO relied upon this physician's notation 
of no sequelae found due to a reported history of blast 
injury to deny the veteran's claim.  

Lower on this examination report, however, when asking for an 
opinion concerning the etiology of any eye disease shown the 
physician wrote that a blast injury of the eyes might be due 
to trauma.  In response to a request for an opinion 
concerning the relationship between any eye disease 
identified and any existing service-connected disabilities, 
the physician reported "yes" ("blepharitis").  This report 
of examination can best be characterized as entirely 
confusing.  Although on the one hand the report indicates 
that no sequelae of a blast injury to either eye is 
identified, it further provides that such injury may have 
been caused by trauma, and that blepharitis may in fact be 
causally related to some unspecified service-connected 
disability.  The Board has no alternative but to remand this 
issue to the RO for another VA eye examination.  

For this reason, the case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for a 
VA examination of the eyes by a doctor 
who has not previously examined him.  The 
claims folder must be forwarded to the VA 
physician for review in conjunction with 
the examination.  The physician's 
attention is directed to the previous VA 
examination of the veteran's eyes 
conducted in November 2000.  After 
conducting a review of the veteran's 
claims folder and a current examination 
of the veteran's eyes, the physician 
should prepare a report of examination 
which documents any current disability of 
the eyes.  The examiner should provide an 
opinion as to whether any current 
disability of the veteran's eyes are at 
least as likely as not attributable to 
any incident, injury or disease or active 
military service, principally the 
veteran's combat wounds during service.  

2.  After completion of the above 
development, the RO should again address 
the remaining issue on appeal.  If the 
decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case which includes a discussion 
of compliance with VCAA and with the 
development requested in this remand.  
They should be offered an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


